IN THE SUPREME COURT OF TEXAS

                                 No. 04-0865

    IN RE  MERRILL LYNCH TRUST COMPANY FSB, MERRILL LYNCH LIFE INSURANCE
                          COMPANY, AND HENRY MEDINA

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion  for  temporary  relief,  filed  September  29,
2004, is granted.   All trial court proceedings in Cause No.  03-60747-00-0-
4, styled Juan Alaniz and Norma Alaniz v. Merrill Lynch Trust  Company  FSB,
Merrill Lynch Life Insurance Company and Henry Medina, in the  County  Court
at Law No. 4 of Nueces County, Texas, are stayed pending  further  order  of
this Court.

            Done at the City of Austin, this January 24, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk